DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant's election with traverse of species: SEQ ID NO:13; neuronal cells; neuroblastoma; and cell proliferation, in the reply filed on May 19, 2021 is acknowledged.  The traversal is on the ground(s) that the group of SEQ ID NOs: 13, 14, 21, 22, 53, 54, 85 and 86 are can all be examined together as “TCAP-3”.  This is not found persuasive because the specification teaches these originate from distinct species: SEQ ID NO: 13 is TCAP3 from rainbow trout; SEQ ID NO: 21 is from zebrafish; SEQ ID NO: 53 is from mouse; and SEQ ID NO: 86 is human.  Each of these proteins would be separately classified based upon the species of origin (ex. 	A61K 38/1706	 for proteins from fish versus /1709 from mammals).  For purposes of the initial requirement, a serious burden on the examiner may be prima facie shown by separate classification as defined in MPEP  §  808.02. Since the claims read upon administering to subjects, each of these molecules needs to be searched separately within the different databases.  Separate search strategies also demonstrates serious burden.  Lastly, examination of each is likely to raise distinct issues under 35 USC 112, first paragraph, enablement requirement.  
For all these reasons, the requirement is still deemed proper and is therefore made FINAL.
Claims 1-34 and 37 have been cancelled; Claims 35, 36, 38, and 43-47 have been amended in the Response to Restriction/Election filed May 19, 2021.  Following the amendments, Claims 35, 36, and 38-52 are pending in the application.

Claims 35, 36, and 38-47 are examined.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Provisional Application No. 60/376,879, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The provisional application fails to disclose the amino acid sequence of elected SEQ ID NO: 13. Therefore any claims that pertain to SEQ ID NO: 13 will be given an earliest effective filing date of Provisional Application No. 60/377,231 (Filing Date 05/03/2002).  The first mention of tumor, metastasis, cancer or neuroblastoma, in instant claims 46 and 47, occurs in Provisional 

Information Disclosure Statement
The listing of references in the specification (ex. pg. 2 “Manji et al., 2001; Drevets, 2001; Nestler et al., 2002”) is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Objections
Claim 44 is objected to because of the following informalities: as currently amended, the claim recites “selected from the group consisting of neuronal cells”.  Since there is no longer a grouping of different cell species, Markush language is not necessary.  Appropriate correction is required.
Claim 46 is objected to because of the following informalities: the second line of the claim was amended to cancel breast cancer and limit the scope to neuroblastoma, yet the last two lines of the claim recite, “to inhibit proliferation and/or metastasis of the breast cancer or neuroblastoma.” Appropriate correction is required.

Claim Rejections - 35 USC § 112, second paragraph
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 35, 36, and 38-47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 35 is indefinite wherein it recites: “the amino acid sequence of said TCAP peptide consists essentially of an amino acid sequence having an amino acid sequence selected from the group consisting of ….”.  While “consisting essentially of” “limits the scope of a claim to the specified materials or steps "and those that do not materially affect the basic and novel characteristic(s)" of the claimed invention. In re Herz, 537 F.2d 549, 551-52, 190 USPQ 461, 463 (CCPA 1976)” MPEP 2111.03 III, claim language directed to an amino acid sequence reads upon any two or more consecutive residues within the claimed sequence(s), which here encompass a selection of sequences.  When read in light of the specification, it is unclear what amino acids are considered essential, and what residues materially affect the basic and novel characteristics of the claimed TCAP.  This affects the scope of all dependent claims.
Claim 42 recites the limitation "the stressor" in Claim 35.  There is insufficient antecedent basis for this limitation in the parent claim.  This affects dependent claims 43-46.
Claims 42-47 are indefinite because they recite an intended results/effects that appear impose no limitation on either the material recited within the claim, nor do they impose some manipulative difference on the action recited in the claim. Claim 42 recites the method “inhibits 

Claim Rejections - 35 USC § 112, first paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 35, 36, and 38-47 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the following methods:   
Inhibiting proliferation of fibroblast cells in vitro 
Inducing a self-reward response when SEQ ID NO: 13 is injected intraparenchymally (pg. 65, Example 8 at bullet B);
Modulating acoustic startle response comprising intracerebroventricular injection of  SEQ ID NO: 40 (not claimed) (pgs. 67-69, Examples 10 and 11);
the specification does not reasonably provide enablement for modulating/regulating (claim 35) or preventing/treating (claim 41) any other type of stress response comprising administering any other TCAP3 peptide other than SEQ ID NO:13.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with the breadth of these claims. 
The factors to be considered in determining whether a disclosure would require undue experimentation include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art and, (8) the breadth of the claims. In re Wands, 8 USPQ2d, 1400 (CAFC 1988).
What is disclosed about the claimed method, pertaining to stress response modulation, is narrow: The working examples demonstrate only that SEQ ID NO:13 can modulate the response to an acoustic startle (Figures 21-24).  The scope of stress responses encompassed by the claims is vast – including cellular proliferation (claim 42) and tumour growth (claims 45 and 46).  Modulation of an acoustic startle response is not predictive of modulation of the breadth of encompassed cell “stressors”.  Regarding cell proliferation, there is only one working example that demonstrates inhibition of cell proliferation in cultured fibroblasts, which is not predictive of modulation of any other cell (i.e. neurons of claim 44), nor of tumour growth suppression (claim 
Neuro2a, the human breast cancer cell line MCF-7, mouse GnRH-secreting immortalized neuron lines NLT and Gn11 COS-7 cells, and the rat fibroblast cell line TGR1. Preliminary studies indicated that the cells were responsive to the effects of TCAP Rainbow Trout TCAP-3, SEQ.ID. NO:.13: amidated [SEQ. ID. NO. 15], in that the cells showed a decrease in cell proliferation (data not shown). The studies were performed essentially in accordance with the cell proliferation studies below.” (pg. 61, Example 6, first paragraph).  There is no specific data demonstrating modulation of any neuroblastoma cell proliferation.
	Regarding cellular studies in neuroblastoma cells, the International Neuroblastoma Risk Group has since developed a hierarchy that predict discovery and validation of molecular targets for novel therapeutics (Ambros et al., British Journal of Cancer, 100(9):1471-1482, 2009).  The mouse neuroblastoma cell line utilized is not listed in this reference.  While the reference is post-filing art (2009), it is indicative of the unpredictability that remained within the art at the time of filing (2003).  The reference throughout teaches that even among neuroblastoma cells, there are factors that contribute to some being more aggressive than others (Figures 1 and Table 3).  In other words, one neuroblastoma cell line is not predictive of another. Furthermore, there is a considerable leap between what modulates cell proliferation in vitro, and what works clinically in vivo.  There are no working examples within the disclosure as filed that are predictive of successful modulation of cell proliferation in vivo.  
A person having ordinary skill in the art, given what was taught by the specification (“Preliminary studies indicated that the [mouse neuroblastoma Neuro2a] cells were responsive to 

Regarding the claimed “modulation of stress response”, the specification teaches only modulation of the acoustic startle response in rats.  The following art teaches the acoustic startle response (ASR) “is muscular activity produced reflexively in response to a sudden loud sound. The ASR is evolutionarily conserved across mammals” (pg. 223, Introduction; Knudson et al., JARO, 17:223-235 (2016).  The reference goes on to state that, in the auditory field, increasing ASR amplitude is a marker of hyperacusis, which is diminished tolerance of moderate to high-level sounds (sentence bridging pgs. 223-224).  The reference states that it is as yet unclear “whether or not ASR amplitude can be used as an objective read-out of hyperacusis in animals unable to report their tolerance of sound, and in clinical trials of interventions aimed at reversing hyperacusis in patients suffering from the condition” (pg. 224, last line of first paragraph).  The reference concludes that there is a robust correlation between human ASR and loudness discomfort level (LDL) and that this was not attributable to any other measured factor: background noise, age, gender, audiometric threshold or anxiety levels (pg. 233, Discussion first paragraph). The reference provides a “Revised Interpretation of Elevated ASR in Animals” with respect to humans and states: “the most straightforward conclusion to draw is that the elevations current state of the art modulation of the ASR provides, at best, modulation of only one aspect of hyperacusis – reduced LDL.  
Given what is disclosed in the current specification (TCAP administration reduces ASR), and the unpredictability within the art pertaining to the applicability of the ASR to humans, a person having ordinary skill in the art would have to perform undue further experimentation in order to use the method of the invention commensurate in scope with the breadth of stress responses encompassed.
The standard of an enabling disclosure is not the ability to make and test if the invention works but one of the ability to make and use with a reasonable expectation of success.  A patent is granted for a completed invention, not the general suggestion of an idea and how that idea might be developed into the claimed invention.  In the decision of Genentech, Inc, v. Novo Nordisk, 42 USPQ 2d 1001, (CAFC 1997), the court held that:
"[p]atent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable" and that  "[t]ossing out the mere germ of an idea does not constitute enabling disclosure".  The court further stated that "when there is no disclosure of any specific starting material or of any of the conditions under which a process is to be carried out, undue experimentation is required; there is a failure to meet the enablement  requirements that cannot be rectified by asserting that all the disclosure related to the process is within the skill of the art", "[i]t is the specification, not the knowledge of one skilled in the art, that must supply the novel aspects of an invention in order to constitute adequate enablement".

The instant specification is not enabling because one cannot follow the guidance presented therein, or within the art at the time of filing (2003), and practice the claimed method without first making a substantial inventive contribution.  In order to use the invention with a 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 35, 36, and 38-47 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 9,718,857. Although the claims at issue are not identical, they are not patentably distinct from each other because the Patented claims are drawn to in vitro administering to neuronal cells an effective amount of a teneurin c-terminal associated peptide (TCAP peptide).  The patented claims state the method is for inhibiting neuronal necrosis in vitro, in response to sustained trauma.  This falls within the broad scope the “modulating and/or regulating a stress response” encompassed by the instant claims because cell necrosis is a stress response pathway.  The instant claims recite consisting essentially of an amino acid sequence (equivocal to any 2 or more consecutive residues), which falls squarely within the scope of the patented sequences.
Instant SEQ ID NO: 53:	QLLSAGKVQGYDGYYVLSVEQYPELADSANNIQFLRQSEI
Patented SEQ ID NO: 37:	QLLGTGRVQGYDGYFVLSVEQYLELSDSANNIHFMRQSEI

Conclusion
	No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACEY NEE MACFARLANE whose telephone number is (571)270-3057.  The examiner can normally be reached on M-F 8-5 & most Saturdays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STACEY N MACFARLANE/Examiner, Art Unit 1649